   Case: 1:16-cv-04884 Document #: 116 Filed: 03/01/19 Page 1 of 2 PageID #:1524



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

KIM AMMONS,                                     )
                                                )
                Plaintiff,                      )        1:16-cv-04884
                                                )
        v.                                      )        Judge Robert M. Dow, Jr.
                                                )        Magistrate Judge Young B. Kim
CHICAGO BOARD OF EDUCATION,                     )
                                                )
                Defendant.                      )

                  BOARD’S MOTION IN LIMINE NO. 13 TO
               BAR DISCUSSION AS TO WHAT A JUROR WOULD
     PAY TO AVOID A SIMILAR INCIDENT AND/OR GOLDEN RULE APPEALS

        Defendant, Board of Education of the City of Chicago (“Board”), by its attorneys, pursuant

to the Federal Rules of Evidence and the Federal Rules of Civil Procedure, moves this Court to bar

any reference or argument asking the jurors to consider what they would allegedly pay to avoid a

similar incident and/or “Golden Rule” appeals. In support of this Motion, the Board states as follows:

        Plaintiff’s counsel should be barred from making any inquiry, comment or argument to the

jury that suggests the jurors should base Plaintiff’s damages on an amount that the jurors would charge

to endure similar issues or encouraging the jury to place itself in Plaintiff's position or imagine having

Plaintiff's injuries in awarding damages. Any such “Golden Rule” argument is prohibited by law and

will create a substantial danger of undue prejudice. See Fed. R. Evid. 403; United States v. Roman, 492

F.3d 803, 806 (7th Cir. 2007) (“[A] ‘Golden Rule’ appeal in which the jury is asked to put itself in the

defendant's position is universally recognized as improper because it encourages the jury to depart

from the neutrality and to decide the case on the basis of personal interest and bias rather than on the

evidence.”) (citation and quotation marks omitted); Spray-Rite Service Corp. v. Monsanto Co., 684 F.2d

1226, 1246 (7th Cir. 1982) (Golden Rule remark is “clearly improper”); see also Sheehan v. Nobel Cty.




                                                    1
   Case: 1:16-cv-04884 Document #: 116 Filed: 03/01/19 Page 2 of 2 PageID #:1525



Sheriff’s Dep’t, No. 1:14-CV-324-TLS, 2019 U.S. Dist. LEXIS 12776, *2-3 (N.D. Ind., Jan. 28, 2019);

Scott v. Suelter, No. 09-CV-1189, 2013 U.S. Dist. LEXIS 70832 *19 (C.D. Ill., May 20, 2013).

       WHEREFORE, the Board moves to bar any reference or argument asking the jurors to

consider what they would allegedly pay to avoid a similar incident and/or “Golden Rule” appeals.

Dated: March 1, 2019.
                                              Respectfully submitted,


                                              BOARD OF EDUCATION OF THE CITY OF
                                              CHICAGO, DEFENDANT

                                              Joseph Moriarty, General Counsel

                                       By:    /s/Giselle Safazadeh
                                              Giselle Safazadeh, Assistant General Counsel
                                              Christina Jaremus, Assistant General Counsel
                                              Susan J. Best, Assistant Deputy General Counsel
                                              Board of Education of the City of Chicago
                                              1 North Dearborn, Suite 900
                                              Chicago, Illinois 60602
                                              Telephone: (773) 553-1700
                                              gbsafazadeh@cps.edu
                                              cjaremus@cps.edu
                                              sjbest@cps.edu

                                 CERTIFICATE OF SERVICE

       I, Christina Jaremus, an attorney, do hereby certify that I caused the attached Board’s Motion
in Limine No. 13 To Bar Discussion as to What a Juror Would Pay to Avoid a Similar Incident
and/or “Golden Rule” Appeals to be filed with the Clerk of the Court on March 1, 2019 using the
CM/ECF system which sent notification of such filing to all counsel of record.


                                       By:    /s/Christina Jaremus
                                              Christina Jaremus, Assistant General Counsel




                                                  2
